Citation Nr: 1117306	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-31 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to January 1961 and March 1962 to March 1972.  He was awarded a Purple Heart for his service in Vietnam.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Montgomery, Alabama, Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.      

The Board issued a decision in June 2009, in which it denied entitlement to service connection for bilateral hearing loss and tinnitus.  

The Veteran appealed the Board's June 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2010 Order, upon a Joint Motion for Remand, the Court vacated and remanded the decision to the Board for further action concerning the claims.  Specifically, the Court indicated that the Board relied on an inadequate VA examination and opinions regarding the bilateral hearing loss and tinnitus disabilities, which did not reflect consideration of all relevant evidence, including service treatment records, and remanded the claims for a new VA examination with opinions regarding whether the Veteran's bilateral hearing loss and tinnitus were related to service.

In July 2010, the Board remanded the claims to the AMC/RO for additional development, including obtaining any outstanding treatment records identified by the Veteran and affording the Veteran a new examination to determine the extent and etiology of his bilateral hearing loss and tinnitus disabilities.  That development was completed, and the case was returned to the Board for appellate review.  Since the Board has herein granted service connection for tinnitus, no discussion of whether the agency of original jurisdiction (AOJ) substantially complied with the July 2010 remand orders with regard to the service connection claim for tinnitus is necessary.     

The Board notes that the Veteran had appealed the denial of service connection for degenerative disk disease of the lumbar spine with bilateral lower extremity radiculopathy in October 2007.  In an October 2010 rating decision, the RO granted service connection for degenerative disk disease of the lumbar spine with bilateral lower extremity radiculopathy.  As such, the issue of entitlement to service connection for degenerative disk disease of the lumbar spine is no longer on appeal, as essentially the benefits on appeal have been granted.  Thus, the issues remaining on appeal are as captioned above.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with tinnitus.

2.  The Veteran competently and credibly reports that he has experienced combat-related weapons and artillery noise exposure during his active duty service in Vietnam.

3.  The medical evidence regarding a relationship between the Veteran's tinnitus disability and his in-service noise exposure is in equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants in full the benefits sought on appeal, specifically service connection for tinnitus.  As such, no discussion of VA's duty to notify or assist regarding the issue of entitlement to service connection for tinnitus is necessary.

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson.  

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt must be in the range of probability and more than pure speculation or remote possibility.  38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, initially, the Board notes that there is a current tinnitus disability, as reflected in a May 2010 statement from a private physician, Dr. J.G. Simmons, and an August 2010 VA examination report.  As there is evidence of a current chronic disability, the first element of the Veteran's service connection claim is satisfied.  

The Veteran is seeking service connection for tinnitus, which he maintains is related to his active service.  The Veteran claims he was exposed to loud combat-related weapons and artillery noise while serving as a combat engineer in Vietnam.  His DD-214 indicates that his military occupational specialty was a combat engineer, and his service personnel records indicate that he served in Vietnam and was awarded a Purple Heart for his service.  

Review of the Veteran's service treatment records is negative for complaints, treatment, and/or diagnoses of tinnitus in-service.  Although the Veteran's service treatment records are negative for a documented in-service noise exposure and/or evidence of tinnitus, the Board finds that the Veteran's statements regarding in-service weapons and artillery noise exposure while serving as a combat engineer in Vietnam consistent and credible with such service.  

The record also contains a positive medical nexus opinion.  In this regard, the claims file contains a May 2010 statement from Dr. J.G. Simmons, which indicated that the Veteran's tinnitus was consistent with a long history of significant loud noise exposure in military service.  The May 2010 audiologist relied on competent and credible medical history as provided by the Veteran to opine that his tinnitus disability was related to his service.  

The claims folder also contains a December 2010 addendum to an August 2010 VA examination, in which the examiner opined that "[r]egarding relationship of tinnitus to noise exposure in the military, this examiner cannot resolve this issue without resort to mere speculation."  Further, the December 2010 VA examiner indicated that the cause of tinnitus "cannot be determined to a reasonable degree of certainty based on the evidence" of record.  The Board notes that although the December 2010 VA examiner seemed to imply a negative relationship between the Veteran's tinnitus disability and his service, the examiner failed to provide any opinion in terms of whether "it is at least as likely as not" that the Veteran's tinnitus disability is related to service.  Thus, the December 2010 VA opinion is of little probative weight.  Thus, the Board finds that the positive nexus opinion coupled with credible statements of in-service noise exposure and supportive lay statements are probative, and thus, the evidence supports the Veteran's service connection claim for tinnitus.  Resolving doubt in the Veteran's favor, the Board finds that the evidence as a whole supports service connection for a tinnitus disability.  38 U.S.C.A. § 5107(b).  Consequently, the three requirements for the grant of service connection for tinnitus have been satisfied, and service connection for such disability is granted.  


ORDER

Service connection for tinnitus is granted. 


REMAND

The Veteran also seeks service connection for hearing loss.  Although the Board regrets the additional delay, further development is needed prior to adjudicating the merits of the service connection claim.

As noted, in a July 2010 remand, the Board determined that further development was required as directed by the April 2010 Joint Motion for Remand and Order and remanded the service connection claim for hearing loss to the RO/AMC for a new VA examination to determine the current extent and etiology of the Veteran's hearing loss disability.  Specifically, the Board directed the RO to afford the Veteran with a new VA examination that provided an opinion with a complete rationale regarding whether the Veteran's hearing loss disability was related to his service.  The Board requested that in rendering such opinions, the examiner should consider the Veteran's conceded in-service acoustic trauma (credible statements of in-service weapons and artillery noise exposure while serving as a combat engineer in Vietnam) and any post-service noise exposure.  The Board also requested that the examiner should address the significance of the in-service audiometric evaluations prior to February 1971, specifically to include the August 1967 and February 1969 results.  Further, the examiner was asked to consider the Veteran's lay statements as to the extent and timing of his symptoms, as well as all post-service treatment records, including the May 2010 private audiological evaluation and opinion from Dr. J.G. Simmons.  

Review of the claims folder reveals that the Veteran was provided with a new VA examination regarding his hearing loss disability in August 2010 and an addendum with an opinion was provided in December 2010.  However, the examiner failed to consider the evidence as requested in the July 2010 Board Remand, thus failing to provide a complete rationale for any opinion rendered.  In this regard, the VA examiner provide a negative nexus opinion regarding a relationship between the Veteran's hearing loss disability and service and noted the evidence relied on in rendering such opinion.  The VA examiner noted that "[e]valuation obtained in 1952, 1961, and 1962 indicated normal hearing sensitivity bilaterally with whisper voice test (WVT)."  The VA examiner also noted relying on a February 1971 evaluation and an October 1971 evaluation.  However, the examiner failed to consider earlier in-service audiograms, to include in August 1967 and February 1969, which potentially indicated a worsening of the Veteran's hearing when compared to the February 1971 puretone thresholds.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that service connection may be warranted where a nexus can be established between a current disability and evidence of a decrease in hearing acuity as shown by in-service test results, even though the puretone thresholds in service did not meet regulatory requirements for a hearing loss disability).  Further review of the examination report is negative for any other opinions.  The examiner also failed to consider the Veteran's lay statements as to the extent and timing of his symptoms, as well as all post-service treatment records, including the May 2010 private audiological evaluation and opinion from Dr. J.G. Simmons.  

As such, the RO/AMC failed to comply with the Board's July 2010 remand order requesting that the Veteran be provided with a new VA examination to determine the extent and etiology of his hearing loss disability that renders an opinion on the above noted questions, and such examination and opinions must be again provided.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).






Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  As noted above, the RO/AMC failed to provide the Veteran with a new VA examination regarding his hearing loss claim that provided a complete rationale for any opinion rendered, including consideration of the evidence noted in and as requested by the July 2010 Board Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, as outlined in the July 2010 Board Remand, the RO/AMC should again afford the Veteran a new VA examination to provide a medical opinion as to whether the Veteran's hearing loss disability is related to his service.  

The claims folder should be made available to the examiner for review.  The entire claims folder, including the Veteran's service treatment records, specifically the August 23, 1967, Annual Examination Report; the February 19, 1969, Annual Examination Report; and the February 22, 1971, Periodic Examination Report, must be reviewed by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.  The examiner should note all evidence relied on in rendering any opinion.  If the Veteran fails to appear for the requested VA examination(s), the examiner(s) is/are requested to respond to the questions, as appropriate, based on a review of the claims file alone.  

The examiner should provide answers to the following questions with complete rationale on any opinion rendered: 

Is it at least as likely as not (50 percent probability or greater) that hearing loss was incurred in or aggravated by active duty service?  Further, is it at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss manifested to a degree of at least 10 percent within one year after separation from service in March 1972?  

In rendering such opinions, the examiner should consider the Veteran's conceded in-service acoustic trauma and any post-service noise exposure.  

The examiner should also address the significance of the in-service audiometric evaluations prior to February 1971, specifically to include the August 1967 and February 1969 results.  Further, the examiner should consider the Veteran's lay statements as to the extent and timing of his symptoms, as well as all post-service treatment records, including but not limited to the May 2010 private audiological evaluation and opinion from Dr. J.G. Simmons.

2.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection claim for hearing loss, taking into account any newly obtained evidence.  If the service connection claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.            

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).


______________________________________________
JENNIFER HWA 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


